        Case 2:18-cv-10526-GGG-MBN Document 117 Filed 07/01/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    IN THE MATTER OF THE COMPLAINT                                              CIVIL ACTION
    OF THE OWNERS OF THE M/V UNCLE
    ROBERT FOR EXONERATION FROM                                                    NO: 18-10526
    OR LIMITATION OF LIABILITY
                                                                                SECTION: T(5)



                                              ORDER

           Before the Court is a Motion to Bifurcate Issues of Exoneration from and Limitation of

Liability from Damages (R. Doc. 109) filed by Shawndrake Nettles, Valerie Harris, Deleverly

Fisher and James Bush. Alexis Marine, LLC (“Alexis Marine”), owner of the M/V UNCLE

ROBERT has filed an opposition (R. Doc. 115). For the following reasons, the Motion to Bifurcate

Issues of Exoneration from and Limitation of Liability from Damages (R. Doc. 109) is

GRANTED.



                                         BACKGROUND

           This matter arises out of a May 7, 2018 incident where the towing vessel M/V UNCLE

ROBERT (the “Vessel”) was navigating northbound near mile marker 93 on the Mississippi River

when a fire broke out in the Vessel’s engine room.1 Following that fire, the Vessel lost power and

allided with a moored barge unloading cargo from an ocean-going vessel moored at or nearby the

Poland Avenue Wharf. Following the casualty, numerous parties made demand upon Alexis

Marine alleging property damage and personal injuries.




1
    R. Doc. 1.


                                                 1
      Case 2:18-cv-10526-GGG-MBN Document 117 Filed 07/01/20 Page 2 of 4



         One claimant, Shacall Johnson, filed suit in the Civil District Court in Orleans Parish, but

Shacall Johnson’s claims have been resolved. On November 5, 2018, Alexis Marine filed for

limitation in this Court. 2 Valerie Harris, Deleverly Fisher and James Bush are the remaining

claimants (“Claimants”). This case is scheduled for trial on all issues beginning on July 13, 2020

to the Court without a jury. Claimants contend that they are entitled to trial by jury on their general

maritime law claims and that they are entitled to such a trial in their chosen forum of Civil District

Court in Orleans Parish.3



                                             LAW AND ANALYSIS

         Under Federal Rule of Civil Procedure 42(b), a district court “may order a separate trial”

of any issue or claim “[f]or convenience, to avoid prejudice, or to expedite and economize.”4 The

rule leaves the decision to order the separation of a particular issue in the sound discretion of the

Court.5 Bifurcation is appropriate when the separation of issues will “achieve the purposes” of

Rule 42(b).6 “[S]eparate trials should be the exception, not the rule.”7 Indeed, “the Fifth Circuit

has ... cautioned district courts to bear in mind before ordering separate trials in the same case that

the ‘issue to be tried [separately] must be so distinct and separable from the others that a trial of it

alone may be had without injustice.’” 8 In sum, courts must consider the justifications for


2
  R. Doc. 1.
3
  R. Doc. 109-1.
4
  Fed R. Civ. P. 42(b); see also Conkling v. Turner, 18 F.3d 1285, 1293 (5th Cir. 1994); Guedry v. Marino, 164
F.R.D. 181, 186 (E.D. La. 1995).
5
  See Conkling, 18 F.3d at 1293; O'Malley v. U.S. Fidelity & Guar. Co., 776 F.2d 494, 500 (5th Cir. 1985); Laitram
Corp. v. Hewlett-Packard Co., 791 F. Supp. 113, 114 (E.D. La. 1992) (“[C]ourts have repeatedly emphasized that
whether to bifurcate a trial ... is always a question committed to the sound discretion of the trial court, and the court
is expected to exercise its discretion on a case-by-case basis.”).
6
  See 9A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2388 (3d ed. Aug. 2019
update).
7
  Laitram, 791 F. Supp. at 114; see also McDaniel v. Anheuser-Busch, Inc., 987 F.2d 298, 304 (5th Cir. 1993)
(“Separation of issues, however, is not the usual course that should be followed.”).
8
  Laitram, 791 F. Supp. at 115 (alteration in original) (quoting Swofford v. B & W, Inc., 336 F.2d 406, 415 (5th Cir.
1964)).


                                                            2
      Case 2:18-cv-10526-GGG-MBN Document 117 Filed 07/01/20 Page 3 of 4



bifurcation in relation to the facts of the individual case, giving particular consideration to the

avoidance of prejudice, in order to determine if a separate trial is appropriate.9

         The Court finds that bifurcating the trial is appropriate pursuant to Rule 42(b) because

bifurcation will be more convenient, will prevent prejudice, and will expedite and economize

judicial resources. The limitation proceedings require the Court to determine first whether

shipowner liability exists, and second, whether the shipowner had privity or knowledge of relevant

acts of negligence or unseaworthiness.10 These questions require an inquiry more limited than the

inquiry involved in a trial requiring the assessment of multiple parties’ damages claims. The issues

related to liability will overlap across the limitation proceeding. However, the issue of damages

will involve separate questions and will require distinct evidence by each Claimant. Once the Court

resolves the limitation issues, the need for trial on damages may be eliminated or

reduced. Additionally, considering the severity of risks posed to the public, trial participants,

and Court staff caused by the Coronavirus Disease (COVID-19), the Court finds that

bifurcation will limit exposing trial participants to each other unnecessarily as much as

possible. Finally, bifurcation will help to avoid prejudice by preserving the claimants’ ability to

seek a jury trial on damages if limitation is denied.11 Therefore, the Court will try the issues of

exoneration from and limitation of liability in one proceeding and will bifurcate the issue of

damages.




9
  See Laitram, 791 F. Supp. at 114-15 (noting that when determining whether to bifurcate, a court “must balance the
equities” and “exercise its discretion on a case-by-case basis”).
10
   See Cupit v. McClanahan Contractors, Inc., 1 F.3d 346, 348 (5th Cir. 1993); see also 46 U.S.C. § 30505
(permitting vessel owners without “privity or knowledge” to limit liability to “the value of the vessel and pending
freight”).
11
   See Pershing Auto Rentals, Inc. v. Gaffney, 279 F.2d 546, 552 (5th Cir. 1960) (noting claimants’ “apprehension
that ... [they] will be irrevocably denied their right to jury trials,” but stating that “the admiralty court in its decree
denying the right to limitation can make certain that [claimants] are free to pursue the petitioner in any other forum
having requisite jurisdiction”).


                                                             3
    Case 2:18-cv-10526-GGG-MBN Document 117 Filed 07/01/20 Page 4 of 4



                                     CONCLUSION

      For the foregoing reasons, IT IS ORDERED that the Motion to Bifurcate Issues of

Exoneration from and Limitation of Liability from Damages (R. Doc. 109) is GRANTED.

      New Orleans, Louisiana, on this 1st day of July, 2020.


                                                   GREG GERARD GUIDRY
                                                 UNITED STATES DISTRICT JUDGE




                                             4
